UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.
                                                                       No. 98-4576
ABIODUN S. BASHORUN, a/k/a Saheed
Bashorun, a/k/a Bobby Bash, a/k/a
Bobby Saheed, a/k/a Baba Gori,
Defendant-Appellant.

Appeal from the United States District Court
for the District of Maryland, at Baltimore.
Catherine C. Blake, District Judge.
(CR-96-177-CCB)

Submitted: July 27, 1999

Decided: August 19, 1999

Before WIDENER, WILKINS, and MOTZ,
Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Arthur S. Cheslock, Baltimore, Maryland, for Appellant. Lynne A.
Battaglia, United States Attorney, Barbara S. Sale, Assistant United
States Attorney, Andrew G.W. Norman, Assistant United States
Attorney, Baltimore, Maryland, for Appellee.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Abiodun Bashorun appeals his conviction for conspiracy to launder
monetary instruments, laundering monetary instruments in interstate
commerce, and aiding and abetting in violation of 18 U.S.C. §§ 2,
1956(a)(1)(B)(1), 1956(h) (1994). We affirm.

Bashorun first claims that the district court erred in denying his
motion to suppress evidence seized from his home because the affida-
vit submitted with the search warrant application was insufficient to
establish probable cause. We review de novo the legal question of
whether a search warrant and its supporting affidavit are legally suffi-
cient and accord substantial deference to a neutral and detached
judge's finding of probable cause. See United States v. Oloyede, 982
F.2d 133, 138 (4th Cir. 1992). We must simply ensure that the judge
had a substantial basis for concluding that probable cause existed. See
Illinois v. Gates, 462 U.S. 213, 238 (1983).

We find that the description of the money laundering operation
being investigated and Bashorun's connection to that operation set
forth in the warrant application supports the magistrate judge's find-
ing that there was probable cause to search Bashorun's house. The
affidavit cites specific acts tying Bashorun to an international money
laundering scheme being investigated by federal agents. Moreover,
the thirty-eight page affidavit was prepared by a government agent
with significant experience investigating money laundering offenses
and extensive knowledge of how Nigerian criminal organizations gen-
erally conduct money laundering schemes. The belief of the federal
agents and the information provided by the sources named in the
indictment provided a sufficient guarantee of trustworthiness as to the
information in the affidavit that provided the basis for the magistrate
judge's determination that there was a fair probability that evidence
of the scheme would be found in Bashorun's house.

                    2
We also reject Bashorun's claims that information provided in sup-
port of the warrant was stale and that the affidavit failed to establish
a nexus between the alleged criminal activity and his house. We find
that there was a sufficient connection between the criminal activity
and Bashorun's residence because it was reasonable to believe that
the instrumentalities of the criminal activity--in this instance, bank
statements and other records of financial transactions--would be
stored in the residence. See United States v. Anderson, 851 F.2d 727,
729 (4th Cir. 1988). The affidavit described an on-going criminal
enterprise and the papers and records targeted by the search were not
likely to have been destroyed, thereby eviscerating any potential stale-
ness problem. See United States v. McCall, 740 F.2d 1331, 1335-36
(4th Cir. 1984). Finally, Bashorun's claim that the warrant was over-
broad is without merit. The paper records and electronically stored
information listed in the warrant are likely to be stored in a person's
home and are exactly the type of evidence necessary to prove that an
individual has committed a money laundering offense. Thus, the war-
rant provided ascertainable guidelines for the executing officers and
was not overly broad.

Bashorun next asserts that the district court erred in allowing Mat-
thew Kalowole to testify that he transported heroin for Bashorun from
1990 through 1992. Bashorun claims that the district court erred in
admitting the testimony because the drug activity occurred prior to the
time frame of the charged conspiracy and was not relevant to the
charges for which he was on trial. We review a district court's eviden-
tiary rulings for an abuse of discretion. See United States v. Hassan
El, 5 F.3d 726, 731 (4th Cir. 1993). We find that the challenged evi-
dence was admissible to complete the bigger picture of Bashorun's
money laundering activities. The indictment charged Bashorun with
laundering the proceeds of unlawful activities, including narcotics
trafficking. At issue, therefore, was whether Bashorun knew the ori-
gin of the money that he wired to coconspirators during the course of
the conspiracy. Although the heroin smuggling that Kalowole testi-
fied about ceased two months prior to the dates of the charged con-
spiracy, this evidence of Bashorun's involvement in the heroin trade
was relevant to his knowledge that the money being laundered by the
conspiracy was derived from illegal activities. Accordingly, the evi-
dence of Bashorun's drug activity was admissible to show the larger
context of his crimes and was not other crimes evidence under Fed.

                    3
R. Evid. 404(b). See United States v. Kennedy , 32 F.3d 876, 885 (4th
Cir. 1994) (holding evidence of uncharged conduct is not considered
other crimes evidence if it "`arose out of the same . . . series of trans-
actions as the charged offense, . . . or if it is necessary to complete the
story of the crime (on) trial'"). Therefore, the district court did not
abuse its discretion in admitting the evidence.

Bashorun also claims that the district court erred in admitting testi-
mony from Kalowole that Bashorun came to his apartment with a gun
threatening to kill Kalowole's brother-in-law and that the government
elicited the testimony in violation of the requirement that it provide
notice of its intent to introduce evidence of "other crimes." Because
Bashorun did not object to this testimony, our review is for plain error
only. See United States v. Olano, 507 U.S. 725, 732 (1993). Plain
error requires an error that is clear or obvious, that affects substantial
rights, i.e., is prejudicial to the defendant, and that seriously affects
the fairness, integrity, or public reputation of judicial proceedings. Id.
Initially, the record reflects that the testimony was not offered in
response to a direct question by the government, and the government
did not anticipate it. Under such circumstances, the government was
not required by Fed. R. Evid. 404(b) to provide Bashorun with notice
that it intended to introduce the evidence. Moreover, we find that
because the testimony was unexpected, brief, and the district court
gave a curative instruction to the jury about the testimony, the admis-
sion of the testimony did not amount to plain error.

We reject Bashorun's assertion that the district court abused its dis-
cretion in admitting Christopher Omotunde's testimony that cocon-
spirator Rilawan Allison told him that the money Omotunde was
receiving from coconspirators in Chicago was drug money. We find
that the statement was clearly made in furtherance of the charged con-
spiracy and thus was admissible under Fed. R. Evid. 801(d)(2)(E).

Bashorun's final claim is that the district court should have
declared a mistrial because the government repeatedly elicited from
witnesses that non-testifying coconspirators and other individuals
associated with unindicted coconspirators had been convicted. This
court reviews a district court's refusal to declare a mistrial for an
abuse of discretion. See Kennedy, 32 F.3d at 885. Bashorun is correct
that evidence of non-testifying co-defendants and coconspirators'

                     4
convictions should not have been put before the jury because such
evidence raises the possibility that the jury might convict the defen-
dant based upon the disposition of the charges of co-defendants rather
than upon an individual assessment of the defendant's personal culpa-
bility. See United States v. Blevins, 960 F.2d 1252, 1260-61 (4th Cir.
1992); see also Delaware v. Van Arsdall, 475 U.S. 673, 681 (1986).
Initially, we note that Bashorun failed to timely object to most of the
evidence upon which he moved for a mistrial.* See generally United
States v. Johnson, 26 F.3d 669, 677 (7th Cir. 1994) (emphasizing
requirement of timely objections to references to non-testifying
coconspirator's conviction). Despite Bashorun's failure to lodge
timely objections, the district court took it upon itself to caution the
government to limit the introduction of this evidence and issued two
well-stated instructions to the jury in an attempt to cure any prejudice.
In addition, during the month-long trial the jury properly heard that
numerous other testifying co-defendants had been convicted of vari-
ous offenses. Under these circumstances, we cannot say that the dis-
trict court abused its discretion in denying Bashorun's request for a
mistrial.

We therefore affirm Bashorun's conviction. We dispense with oral
argument because the facts and legal contentions are adequately pre-
sented in the materials before the court and argument would not aid
the decisional process.

AFFIRMED
_________________________________________________________________
*Bashorun's only objection came at the time he moved for a mistrial.

                     5